Citation Nr: 0115814	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-14 994	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1959 to 
July 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  At this time, the RO also denied the 
appellant's eligibility for Dependent's Educational 
Assistance and entitlement to accrued benefits; however, an 
appeal of these issues was not perfected by filing a 
substantive appeal.  As such, the only issue currently on 
appeal is entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1998, as the result of 
cardiopulmonary arrest due to (or as a consequence of) 
coronary artery disease and sepsis.  The appellant is his 
surviving spouse.

2.  At the time of the veteran's death, he had no service 
connected disabilities.

3.  The veteran's cardiopulmonary arrest due to (or as a 
consequence of) coronary artery disease and sepsis, was first 
demonstrated years after separation from service, and is not 
causally related to any incident of service or to any 
service-connected disability.





CONCLUSIONS OF LAW

1.  Cardiopulmonary arrest due to (or as a consequence of) 
coronary artery disease and sepsis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).

2.  A service connected disability did not cause the 
veteran's death or contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. §§ 3.102, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran in this case died on 
July [redacted], 1998.  His death certificate reveals that the 
immediate cause of death was cardiopulmonary arrest due to 
(or as a consequence of) coronary artery disease and sepsis.  
The combined approximate interval between onset of 
cardiopulmonary arrest, due to (or as a consequence of) 
coronary artery disease and sepsis was 20 years.  No other 
conditions contributing to the veteran's death were listed.  
It is not clear whether an autopsy was performed.

According to the appellant's substantive appeal, the 
veteran's vascular problem, which eventually led to his 
death, was caused by diabetes.  Moreover, the appellant 
contends that the veteran's diabetes was incurred in service.

Therefore, the issue before the Board is whether service 
connection may be granted for the cause of the veteran's 
death.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110.  Service 
incurrence for certain disabilities, such as diabetes 
mellitus, will be presumed if manifested to a compensable 
level within one year of discharge from service.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2000).  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

At the time of the veteran's death, he was not service 
connected for any disabilities.
Likewise, it does not appear that he incurred any relative 
disability while in service.  

A close review of the veteran's service medical records, 
indicates the records are entirely silent regarding any 
findings showing the veteran suffered from coronary artery 
disease, sepsis, or subsequent cardiopulmonary arrest in 
service or within one year thereafter.  More importantly, the 
veteran's service medical records, as well as records of 
post-service treatment, fail to show that the veteran 
incurred diabetes during service, or within one year 
thereafter.

The veteran's separation examination, dated June 29, 1962, 
lists no pertinent abnormalities.  Laboratory findings, in 
reference to the veteran's sugar, were noted as negative.  In 
correspondence dated in March 1964, R.E.B., M.D., a private 
physician, indicated the veteran was first seen on December 
12, 1963, with a blood sugar of 327 and 4 plus urine.  
Consequently, at this time, the veteran, while serving in the 
Navy reserves, was diagnosed with diabetes mellitus.  A 
subsequent document, dated in May 1964, indicates the veteran 
was released from his Navy reserve duty as the result of his 
having diabetes.  Later, while hospitalized in July 1998, the 
veteran himself reported a past medical history of having 
been diabetic since age 21, which was after he left the Navy.

In correspondence dated in March 2000, M.S.C., M.D., 
indicated that he treated the veteran for nine years prior to 
his death.  More specifically, Dr. M.S.C., treated the 
veteran for insulin diabetes mellitus, diabetic 
encephalopathy, and other sequelae associated with his 
diabetes.  Based on his medical experience with diabetic 
treatment, as well as his knowledge of the veteran's family 
and medical history, Dr. M.S.C. opined that the veteran's 
diabetes was present at least six months prior to the 
conclusive diagnosis of the disease in December 1964.

Even while accepting Dr. M.S.C.'s above-referenced 
assessment, the Board Notes that the veteran completed his 
period of active service in July 1962.  Despite an earlier 
diagnosis of six months, the veteran's diabetes has still not 
been shown to have manifested while in service or within one 
year thereafter. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In reaching this decision, the Board has 
also considered the appellant's substantive appeal, wherein 
she contends the veteran was exhibiting all the symptoms of 
diabetes as early as June 1962; however, the medical evidence 
has not clearly established the veteran definitely had 
diabetes at that time.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (A lay person is competent to 
describe symptoms, but is not competent to offer evidence 
that requires medical knowledge such as a diagnosis).  As 
such, the appellant is foreclosed from establishing service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310.

In the event the veteran could have been service connected 
for diabetes, the preponderance of the evidence is still 
against a finding that the veteran's diabetes either caused 
or contributed substantially or materially to the veteran's 
cause of death.  In this same regard, there is no definitive 
medical or other probative evidence, which indicates a causal 
connection between the veteran's diabetes and his immediate 
or underlying cause of death, which according to the death 
certificate, was cardiopulmonary arrest due to (or as a 
consequence of) coronary artery disease and sepsis.  Although 
Dr. M.S.C. submitted correspondence, wherein he advised he 
treated the veteran for nine years prior to his death, his 
letter does not reflect a medical opinion indicating the 
veteran's diabetes caused or hastened the veteran's death.  
Moreover, records from the veteran's last hospitalization, 
dated July 1998 through July [redacted], 1998, fail to definitely 
establish that diabetes was the ultimate cause of the 
veteran's death.  Upon admission into the hospital, diabetes 
was one of several admitting diagnoses to include, sepsis, 
coronary artery disease, vascular insufficiency and 
cerebrovascular accident (CVA).  After examination of the 
veteran on July 13, 1998, Dr. W.W.E., noted that the veteran 
was an acutely ill man with multiple medical problems 
including congestive heart failure from atherosclerotic 
cardiovascular disease, now resulting in respiratory 
distress.  He further noted the veteran had diabetes with 
complications to include chronic renal insufficiency, 
peripheral vascular disease, status post amputations and 
strokes leading to seizures.  Ultimately, while in the 
hospital, the veteran continued to deteriorate, while having 
bouts of congestive heart failure.  He was ruled out as a 
candidate for surgery however, it was never determined to 
what degree each of his medical difficulties played in this 
ultimate death.  Lastly, the Board notes that the proper 
weight or consideration has not been been given to the fact 
that the veteran had a family and medical history of heart 
problems.  During his induction examination in October 1960, 
the veteran indicated his father had heart trouble, and in 
fact, died of a heart attack. Approximately ten years prior 
to his hospitalization in July 1998, the veteran experienced 
his first myocardial infarction.  He then suffered another 
heart attack in January 1998.  In March of 1998, he had 
congestive heart failure and bilateral pneumonia.  

Based on the overall evidence in this case, the preponderance 
of the evidence is against entitlement to service connection 
for the cause of the veteran's death in this case.  The Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Brown, 1 Vet. App. 49 (1990).

Finally, it should also be noted that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the appellant and her representative were given 
notice of the information, medical evidence, as well as the 
legal criteria in the rating decision, statement of the case, 
and VA letters issued during the pendency of the appeal.  
Moreover, the RO has made reasonable efforts to develop the 
record, in that the service medical records and other 
pertinent VA and private medical records were obtained and 
associated with the claims folder.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (to be codified as amended at 38 U.S.C. § 5103A, 
5107).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


